Citation Nr: 1540132	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-34 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for a low back disorder, diagnosed as degenerative disc disease.




ATTORNEY FOR THE BOARD

M. Katz, Counsel





INTRODUCTION

The Veteran served on active duty from December 1983 to November 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).  


FINDING OF FACT

The weight of the probative evidence of record demonstrates that it is at least as likely as not that the Veteran's degenerative disc disease of the lumbar spine was incurred during or is otherwise attributable to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied with regard to the Veteran's claim, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for degenerative disc disease of the lumbar spine.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, certain chronic diseases, such as degenerative arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that he has a current low back disability which is etiologically related to service.  In his February 2011 notice of disagreement, the Veteran reported that he injured his low back during active duty service, and that since that time, he has experienced chronic low back pain.  He noted that his treatment has been intermittent, as he usually self-treated for his symptoms.

The Veteran's service treatment records show that he experienced a low back injury during service.  Specifically, service treatment records dated in August 1986 document the Veteran's reports of back pain for one month, noting that he injured his back when he fell on a bike rack.  The diagnoses in the service treatment records were lumbosacral strain.

An October 2010 VA treatment record reflects that an X-ray of the lumbosacral spine showed mild degenerative disc disease at L4-L5.

The Veteran underwent a VA examination in January 2011.  The Veteran reported an in-service lumbar spine injury, which the examiner observed was corroborated by the service treatment records.  The Veteran described generalized soreness to his lower back with intermittent sharp pains.  He noted that he self-treated his pain episodes with hot showers and medication.  He reported that he experienced constant soreness throughout the day.  Physical examination was performed, and the examiner diagnosed mild degenerative arthritis of the lumbar spine.  

In October 2012, the VA examiner provided a medical nexus opinion, finding that it was less likely than not that the Veteran's degenerative disc disease of the lumbar spine was related to his in-service injury.  The only rationale provided by the examiner was that the service treatment records did not indicate that the in-service injury "was significant enough to produce traumatic arthritic changes of the lumbar spine."  The examiner also noted that the X-ray findings "would be consistent with the biology of aging."  The Board does not find the October 2012 VA opinion to be particularly probative in this case, as the examiner did not consider the Veteran's competent lay statements of continued back pain since service.  Further, her rationale is based upon a lack of information in the service treatment records - specifically, that the service treatment records did not show how significant the lumbar spine injury was at that time.  This is not an adequate finding to support a medical opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  Therefore, the probative value of the examiner's opinion is limited.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the record reflects that the Veteran has a diagnosis of degenerative disc disease of the lumbar spine, which is a chronic disease.  38 C.F.R. § 3.309(a).  Additionally, the Veteran has provided competent lay statements that he has experienced pain in his lumbar spine consistently since service discharge.  The Veteran is competent to report pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As the Veteran's report of the onset of lumbar spine pain has been consistent, the Board finds it to be credible.  Accordingly, as lumbar spine pain, a symptom of degenerative disc disease of the lumbar spine, has been present since service, and with consideration of the benefit of the doubt, the Board concludes that the Veteran's degenerative disc disease of the lumbar spine is related to his active duty service.  See Walker, 708 F.3d 1331.  When resolving doubt in the Veteran's favor, the Board concludes that service connection is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


